TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00418-CV



                                    Brent Tanksley, Appellant

                                                  v.

                                   The State of Texas, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 395TH JUDICIAL DISTRICT
     NO. 00-2044-F395, HONORABLE TAMARA ARRINGTON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Brent Tanksley, an inmate, has filed a pro se “notice of interlocutory

appeal” from the district court’s denial of his “motion for reconsideration of issuance of capias” and

“motion for speedy trial.” Based on our review of the limited record before us, the motions were

filed in what appears to be a proceeding involving the State’s enforcement of Tanksley’s child-

support obligations.

               Appellate courts generally have jurisdiction over final judgments and interlocutory

orders that the Texas Legislature has deemed appealable. See Tex. Civ. Prac. & Rem. Code

§ 51.012; Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). The interlocutory orders

that are at issue here are not among those that we are permitted to review. See Tex. Civ. Prac. &

Rem. Code § 51.014. Accordingly, we dismiss the appeal for want of jurisdiction. See Tex. R. App.

P. 42.3(a).
                                            __________________________________________

                                            Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Field

Dismissed for Want of Jurisdiction

Filed: July 19, 2013




                                               2